Title: To James Madison from George William Erving, 30 September 1806
From: Erving, George William
To: Madison, James



Dear Sir,
Madrid Sep. 30th. 1806

I have not been at all forgetful of the commission with which you were so good as to charge me in your letter of Novr. 1. 1805; but as bookselling is one of those trades which is conducted here with most address, it seemed that I shoud run too great a risque of not executing your order satisfactorily, by putting myself altogether in the hands of one of those persons who are employed to purchase libraries; but that it was better to wait till I coud get safe advice, & some little assistance from my own knowledge of the language.  The design was suspended by my absence in England, but since my return I have obtained from literary persons & friends such information, as I think will Enable me to proceed & fulfil your direction.  I have only some doubt as to the Extent of the order; whether in requiring such books as relate to America generally, you mean to comprize all the histories of their voyages & discoveries, as well from Portugal as this Country, all their interior Expeditions, & what relates to the customs & history of the Countries discovered real & pretended, as well as to their geography.  The books in this class are very numerous, but the best part of such information is to be obtained from manuscripts, & these it will require much time & care to select.
On Peru there is an Excellent Work by Bueno: On the River de plata by a Franciscan Friar: As to Mexico there is a curious old work by one Villa Send called "Teatro Americano" & containing some very good statistical observations upon that country: These and the "Politica Indiana" by Solerzano, The Indian Ordinances & "autos accordados" I understand may be had.  And as to Lima there is a collection of providencias called "Gazaphila Peruviano; such books as these I presume you woud wish to have, & the more principal & generally known works, such as Solis, of course.
In Diplomacy the works are few, & the greater part in Manuscript.  There is I believe a collection of treaties made by Spain from the commencement of the 17th. to the end of the 18 Century; there is another from the latter End of the 15th. to the latter End of the 17. Century.  The books antient or modern on purely commercial subjects are not numerous, but blended with political Oconomy, this class is extensive.
The Works of Ristoria & Ulloa somewhat antient may be had.  There is the "projecto Oconomico" de Ward; The "educacion popular" of Count Campomanes, & many other tracts on political Oconomy by the same author which are valuable: Campomanes also cites in his book many of the most Esteemed writers on these Subjects.  "Las memorias sobre el Comercio de los Catalanes by Campomany has a great character: And there is a later work which has also a high reputation called "La Historia del luxo y de las leyes Suntuarias de Espagna" by Sampere.  Last year the abbate Gandera published 4 numbers of a work called "Puertas cerradas y puertas abiertas"  It was then suppressed, but the whole was afterwards published at Bayonne & may possibly be found here.
I have already procured some books, amongst which Castillo, , Cortes, Antonio de Leon, & Bartolome de las Casas, & those of Campomanes; but suppose it will be better for the present, & till I can have the pleasure of hearing from you, to proceed rather slowly.  I ought also to mention that the prices of books of this nature are very high, & frequently very Exorbitant.  In the mean time I shall endeavour to send you the "Bibliotheca Hispañiola" which tho not included in your order, you will certainly be glad to have, as it will afford you the best information on the selection of antient books, Either in the Classes you mention, or in any other which you may think proper hereafter to add.  This Work is in 2 proper folio and divided into two parts the first "Vetus"  comprizing an Ora, from the time of Augustus to ye. 15 Century, and the "novus" comes down from that period to 1684.  It contains a brief Acct. of ye. Authors & their Works, & has very copious & well arranged indices; The material  in Vol. 4. page 535.  I have also procured another very curious & useful Bibliotheca  It is by Antonio Leon Pinelo, is general in the literature "Oriental occidental, Nautica, & Geographica" & was published (this 2d. impression) in the year 1737.  As Mr Tombaril may probably soon Return to the U. States I will send these books by him.  Dear Sir with sincere Respect & very faithfy your most obliged & obt. St.

George W Erving

